Exhibit 10.1
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under C.F.R. § 200.84(b)(4) and 17 C.F.R. 24b-2




instructurelogo.jpg [instructurelogo.jpg]Services Order Form
Order #:        Q-06774-7
Date:         9/15/2016
6330 South 3000 East, Suite 700, Salt Lake City, UT 84121, United States


Customer Information

--------------------------------------------------------------------------------

Customer        Bridgepoint Education        Contact         Joshua Ratna
Kishore Pelta
Address            13500 Evening Creek Drive North    Phone        (800)
798-0584 X / 11963
Suite 600                            
City            San Diego            Email        joshua.pelta@bpiedu.com
State            CA                Billing Contact
Zip/Postal Code        92130                Billling Phone        
Country            United States            Billing Email






Recurring
Description
Metric
Category
Start Date
End Date
Qty
Price
Ext. Price
Canvas Cloud Subscription
FTE
Cloud SaaS Subscription
1/1/2017
12/31/2017
[***]
USD [***]
USD [***]
Custom URL


$[***]
(Per Year)
Subscription Add-ons
1/1/2017
12/31/2017
1
USD [***]
USD [***]
24x7 Support
20% of Subscription (Min $[***])
Support
1/1/2017
12/31/2017
1
USD [***]
USD [***]
Tier 1 Support
User
Support
1/1/2017
12/31/2017
[***]
USD [***]
USD [***]
SIS Maintenance
Per Year
Professional Services
1/1/2017
12/31/2017
1
USD [***]
USD [***]
JavaScript Override
Per Year
Professional Services
1/1/2017
12/31/2017
1
USD [***]
USD [***]
Year 1 Sub-Total
 
 
 
 
 
 
USD [***]
Canvas Cloud Subscription
FTE
Cloud SaaS Subscription
1/1/2018
12/31/2018
[***]
USD [***]
USD [***]
Custom URL
$[***] (Per Year)
Subscription Add-ons
1/1/2018
12/31/2018
1
USD [***]
USD [***]
24x7 Support
20% of Subscription (Min $[***])
Support
1/1/2018
12/31/2018
1
USD [***]
USD [***]
Tier 1 Support
User
Support
1/1/2018
12/31/2018
[***]
USD [***]
USD [***]
SIS Maintenance
Per Year
Professional Services
1/1/2018
12/31/2018
1
USD [***]
USD [***]
JavaScript Override
Per Year
Professional Services
1/1/2018
12/31/2018
1
USD [***]
USD [***]



Page 1 of 4
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





Description
Metric
Category
Start Date
End Date
Qty
Price
Ext. Price
Year 2 Sub-Total
 
 
 
 
 
 
USD [***]
Canvas Cloud Subscription
FTE
Cloud SaaS Subscription
1/1/2019
12/31/2019
[***]
USD [***]
USD [***]
Custom URL


$[***]
(Per Year)
Subscription Add-ons
1/1/2019
12/31/2019
1
USD [***]
USD [***]
24x7 Support
20% of Subscription (Min $[***])
Support
1/1/2019
12/31/2019
1
USD [***]
USD [***]
Tier 1 Support
User
Support
1/1/2019
12/31/2019
[***]
USD [***]
USD [***]
SIS Maintenance
Per Year
Professional Services
1/1/2019
12/31/2019
1
USD [***]
USD [***]
JavaScript Override
Per Year
Professional Services
1/1/2019
12/31/2019
1
USD [***]
USD [***]
Year 3 Sub-Total
 
 
 
 
 
 
USD [***]
Canvas Cloud Subscription
FTE
Cloud SaaS Subscription
1/1/2020
12/31/2020
[***]
USD [***]
USD [***]
Custom URL


$[***]
(Per Year)
Subscription Add-ons
1/1/2020
12/31/2020
1
USD [***]
USD [***]
24x7 Support
20% of Subscription (Min $[***])
Support
1/1/2020
12/31/2020
1
USD [***]
USD [***]
Tier 1 Support
User
Support
1/1/2020
12/31/2020
[***]
USD [***]
USD [***]
SIS Maintenance
Per Year
Professional Services
1/1/2020
12/31/2020
1
USD [***]
USD [***]
JavaScript Override
Per Year
Professional Services
1/1/2020
12/31/2020
1
USD [***]
USD [***]
Year 4 Sub-Total
 
 
 
 
 
 
USD [***]
Canvas Cloud Subscription
FTE
Cloud SaaS Subscription
1/1/2021
12/31/2021
[***]
USD [***]
USD [***]
Custom URL


$[***]
(Per Year)
Subscription Add-ons
1/1/2021
12/31/2021
1
USD [***]
USD [***]
24x7 Support
20% of Subscription (Min $[***])
Support
1/1/2021
12/31/2021
1
USD [***]
USD [***]
Tier 1 Support
User
Support
1/1/2021
12/31/2021
[***]
USD [***]
USD [***]
SIS Maintenance
Per Year
Professional Services
1/1/2021
12/31/2021
1
USD [***]
USD [***]
JavaScript Override
Per Year
Professional Services
1/1/2021
12/31/2021
1
USD [***]
USD [***]
Year 5 Sub-Total
 
 
 
 
 
 
USD [***]
Total
 
 
 
 
 
 
USD [***]



Page 2 of 4
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------







Non-Recurring
Description
Metric
Category
Start Date
End Date
Qty
Price
Ext. Price
Standard Implementation
Per Implementation
Implementation
 
 
1
USD [***]
USD [***]
Onsite Training (1 Day) Travel Expenses Included
Per Each
Training
 
 
2
USD [***]
USD [***]
Tier 1 Support Setup
One Time Fee
Support
 
 
1
USD [***]
USD [***]
White Glove Migration
Per Event
Migration
 
 
1
USD [***]
USD [***]
SIS Integration
Per Event
Professional Services
 
 
1
USD [***]
USD [***]
Professional Services Retainer
Per Event
Professional Services
 
 
1
USD [***]
USD [***]
Year 1 Sub-Total
 
 
 
 
 
 
USD [***]
Total
 
 
 
 
 
 
USD [***]



Grand Total:    USD [***]


Canvas
Deliverables
As needed, your implementation will include the following:
Completion of your Canvas Implementation is based on the completion of specific
milestones. Hours are not tracked nor are they required to be purchased
separately. Your Canvas implementation is deemed complete once the following
success criteria are met. Success criteria and project plans may be altered to
meet your needs with agreement between your project lead and your Canvas
Implementation Consultant. After implementation, if additional assistance is
needed, hours may be purchased with an Implementation Consultant at $[***] an
hour.


Success Criteria:
• Authentication: The Customer has successfully configured authentication. Users
can successfully log in through configured solution (LDAP, SAML, CAS, Canvas
Authentication)
• Branding: The Customer knows how to access the Theme Editor and branding has
been applied to the Canvas instance.
• Support: Support has been successfully configured and tickets are successfully
routed between Customer and Instructure.
• Training: The Customer knows how to access trainings.
• SIS: User, course and assignment data has been successfully added to Canvas
from the SIS solution.
• Migration: The Customer has a migration strategy and is able to migrate
content through the Canvas interface.


Implementation typically takes between 60-90 days, with actual times varying
greatly depending on the institution’s goals and technical expertise. The end
date of the implementation is determined in agreement with your project lead and
your Canvas Implementation Consultant.


Access to guides, public courses, and best practices documentation. Documented
best practices for driving high Canvas adoption and usage.
Expertise and best practices on any Data Warehouse import and automation work
with Canvas. This includes access to API documentation and consulting with
Customer resources on Customer initiated strategy.
Access to unlimited instructor-led online training for up to [***] named users
from contracted date until the earlier of 12 months after subscription start
date or the last date of the contracted subscription

                                    
Canvas FTE
 
Description
 
FTE means the number of full-time equivalent students calculated in accordance
with the definition published by the Integrated Postsecondary Education Data
System.
 



Page 3 of 4
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





Canvas FTE Data Storage
Description
[***] MB/subscription metric (FTE/User/Enrollment) of storage is included in the
annual subscription fee. Additional storage can be purchased for $[***] per 500
MB per total subscription metric count.





Payment Terms: Customer agrees to pay to Instructure the applicable fees set
forth on this order form. For any Year 1 recurring costs, training and
implementation fees, Customer must pay such amount to Instructure Net 30 on the
date of this order. For each term, Instructure will invoice Customer 30 days
prior to the beginning of such term and Customer must pay such invoice within 30
days of receipt. Trainings will expire at
12 months from the later of the contract start date or the subscription start
date, specific to this order form, unless otherwise specified by other start and
end dates in the order above. All other contract items subject to expiration
will be billed 30 days prior to expiration and due subject to standard payment
terms unless otherwise explicitly stated elsewhere in this agreement.


Duration: Instructure will commence the provision of support and cloud
subscription services on the date that is the later of: (i) ninety days prior to
the Start Date; and (ii) the effective date. This order begins on the initial
date listed above under Term, and continues until the last date listed above,
unless sooner terminated under the Agreement.


Miscellaneous: In connection with certain services, Instructure shall provide
Customer access to its application-programming interface (“API”) for no
additional fee. Usage and access to the API will be subject to the Instructure
API Policy, as may be updated by Instructure from time to time.


Instructure’s support terms can be found at:
Canvas & Catalog: http://www.canvaslms.com/policies/support-terms
Bridge: https://www.getbridge.com/support-terms


The price associated with the order form is only available if executed no later
than 9/30/2016




Notes

--------------------------------------------------------------------------------











By executing this order form below, each party indicates that it agrees to be
legally bound by this order form, including the attached terms and conditions or
terms and conditions of the Customer’s initial order form which govern this
order form.




Bridgepoint Education
 
Instructure, Inc.
 
 
 
 
 
Signature:
/s/ Andrew Shean
 
Signature:
/s/ Mathew Searle
Name:
Andrew Shean
 
Name:
Mathew Searle
Title:
Chief academic learning officer
 
Title:
Sr. Finance Manager
Date:
Sep 16, 2016
 
Date:
Sep 20, 2016
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Page 4 of 4
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






Instructure Standard Terms and Conditions


This document outlines the standard contractual terms and conditions (“Terms”)
that apply to the provision of any products or services by Instructure, Inc.
(“Instructure”) to the entity identified on the Order Form (“Customer”). These
terms are incorporated into the Order Form and together, the Order Form and
these Terms are the “Agreement.” An “Order Form” means any order for the
provision of products or services signed by Customer.


1.Services. Subject to the terms of this Agreement, Instructure will provide the
Service specified on the Order Form. “Service” means the proprietary software as
a service provided by Instructure and made available through a URL in a hosted
environment and other related services provided by Instructure as further
described in the Order Form. “User” means an individual who is authorized by the
Customer to use the Service and Customer has paid for such use.


2.Restrictions. Customer shall not (and shall not permit Users to): (a) sell,
rent, lease, lend, sublicense, distribute, or otherwise transfer or provide
access to the Service or the API to any person, firm, or entity except as
expressly authorized herein, or access the Service to build a competitive
service or product, or copy any feature, function or graphic for competitive
purposes; (b) modify, adapt, alter or create derivative works from the Service
or the API or to merge the Service or any subpart thereof (including proprietary
markings) with other services or software, or remove or modify any proprietary
markings or restrictive legends in the Service, except as provided in this
Agreement or in a Statement of Work between Customer and Instructure; (c) use
the Service to: (i) store, transmit or create libelous, obscene, deceptive,
defamatory, pornographic, racist, sexual, hateful, unlawful, tortious materials
or otherwise objectionable (except as necessary for Customer’s instructional
purposes, but in all cases in compliance with applicable law and regulation), or
(ii) harm or impersonate any person or violate the rights of any third-party
rights; (d) interfere with or disrupt the integrity or performance of the
Service; (e) attempt to gain unauthorized access to the Service or its related
systems or networks; or (f) introduce viruses, Trojan horses, worms, spyware, or
other such malicious code into the Service.


3.Customer Responsibilities. Customer: (a) is solely responsible for Customer
Content and all activities arising from its Users, and (b) must keep its
passwords secure and confidential, and notify Instructure promptly of any known
or suspected unauthorized access to the Service.


4.Instructure Responsibilities. Instructure shall provide: (a) all updates and
upgrades to the Service to Customer that Instructure provides to its customers
generally for no additional charge; and (b) Support (“Support”) pursuant to the
terms of Instructure’s customer support, which is specified at
http://www.canvaslms.com/policies/support-terms. In addition, Instructure shall
provide on a monthly basis a Help Desk Report.


Tier 1 Customer Support. Instructure will provide telephone and online technical
support (via chat and email) to students, faculty and administrators of the
school who need technical assistance associated with the use of Canvas. This
support will be provided on-demand twenty-four hours a day, seven days a week.
Technical support will not include support related to technical issues
associated with outside Internet Service Providers (ISPs), networks, or
third-party software.


All support tickets are initially routed by the ticketing system to First-Tier
Support for resolution. If it is a non-Canvas issue, the case will be routed to
the school’s admins. Admins can track the real-time status of their support
tickets 24x7 through the Canvas Support ticketing system. Service Level
standards for Tier 1 Support are as indicated on Exhibit C.


5.Fees. As consideration for the subscription to the Service, Customer shall pay
all fees (“Fees”) set forth in the Order Form. All Fees will be due from
Customer within thirty (30) days of receipt of invoice, unless otherwise agreed
to in the Order Form. All Fees owed by Customer are exclusive of, and Customer
shall pay, all sales, use, VAT, excise, withholding, and other taxes that may be
levied in connection with this Agreement. Except as set forth in this Agreement,
all fees are non-refundable. Unless the customer requests additional services or
renews for additional terms, there shall be no charge in excess of the total
Fees on the Order Form for Bridgepoint access to data.


6.Service Level Agreement. Instructure will use commercially reasonable efforts
to make the Service available with an Annual Uptime Percentage of at least
[***]%(“Service Commitment”). In the event Instructure does not meet the Service
Commitment, Customer will be eligible to receive a service credit as described
below. The maximum amount of the credit is [***] of the annual subscription fee
for a twelve (12) month period. The service credit for general unplanned outages
is calculated by taking the number of hours the Service was unavailable below
the Service Commitment, and multiplying it by [***]% of [***] the annual
subscription fee. During the first calendar year of Customer’s use of the
Service under this this Agreement, the Service Commitment shall be calculated
based upon the actual days of usage of the Service on a pro-rated basis. Any
unavailability occurring prior to a credit cannot be used for any future claims.
The Service Commitment does not apply to any scheduled outages, standard
maintenance windows, force majeure, and outages that result from any technology
issue originating from Customer or a User. Customer’s sole and exclusive remedy
for breach of the warranty in this Section 6 will be for Instructure to provide
a credit as provided in this Section 6; provided that Customer notifies
Instructure in writing of such claim within the applicable month Customer
becomes eligible or 30 days after. Notwithstanding anything in this Agreement to
the contrary, Instructure will use reasonable efforts to attempt to prevent
downtime or outages that could impact Customer’s business operations to the
extent such factors are within Instructure's reasonable control.


Notwithstanding the foregoing, if there is a outage of the Service (not caused
by any of the exclusions in the warranty above) of at least 48 consecutive hours
that occurs in any monthly period, then Customer may terminate this agreement or
the applicable order upon 90 days written notice to Instructure; provided that
the notice is provided within 60 days of the end of that outage. Upon such
termination, Customer will be provided a refund of any pre-paid and unused
amounts.


Instructure shall use best efforts to ensure that data stores are backed up on a
daily basis.


7.Representations and Warranties. Instructure warrants that: (a) the
functionality or features of the Service and Support may change but will not
materially degrade during the Term, and (b) the Services will conform to its
then current documentation, Instructure’s responses to




Page 1 of 6
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.




--------------------------------------------------------------------------------





Customer’s Supplier Security Evaluation, attached as Exhibit A, and
Instructure’s updated response to Customer’s Request for Quote dated 6/13/2016
(“Instructure’s Response”), attached as Exhibit B. As Customer's exclusive
remedy and Instructure's sole liability for breach of the warranty set forth in
this Section 7, (a) Instructure shall correct the non-conforming Service at no
additional charge to Customer, or (b) in the event Instructure is unable to
correct such deficiencies after good-faith efforts, Instructure shall refund
Customer amounts paid that are attributable to the defective Service from the
date Instructure received such notice. To receive warranty remedies, Customer
must promptly report deficiencies in writing to Instructure, but no later than
sixty (60) days of the first date the deficiency is identified by Customer.
Instructure further warrants that throughout the term and any additional periods
during which it does or is required to perform services under this Agreement,
Instructure will retain the full right, power and authority to fully perform its
obligations under this Agreement.


8.Compliance. Each party will comply with all applicable laws and regulations
(including all applicable export control laws and restrictions) with respect to
its activities under this Agreement. Instructure will implement reasonable,
administrative, technical, and physical safeguards in an effort to secure its
facilities and systems from unauthorized access and to secure the Customer
Content.


9.Aggregated Data. As between the parties, Instructure owns the aggregated and
statistical data derived from the operation of the Service, including, without
limitation, the number of records in the Service, the number and types of
transactions, configurations, and reports processed in the Service and the
performance results for the Service (the “Aggregated Data”). Nothing herein
shall be construed as prohibiting Instructure from utilizing the Aggregated
Data, provided that Instructure’s use of Aggregated Data will not reveal the
identity, whether directly or indirectly, of any individual or specific data
entered by any individual into the Service.


10.Limitation of Liability. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
INSTRUCTURE DISCLAIMS ALL WARRANTIES, WHETHER WRITTEN, ORAL, EXPRESS, IMPLIED,
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, TITLE, NON-INFRINGEMENT, AND FITNESS FOR A PARTICULAR PURPOSE.
INSTRUCTURE DOES NOT WARRANT THAT THE SERVICE WILL BE UNINTERRUPTED OR BE
ERROR-FREE. EACH PARTY AND ITS SUPPLIERS SHALL NOT BE LIABLE TO THE OTHER PARTY
FOR ANY INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, INCIDENTAL OR CONSEQUENTIAL
DAMAGES ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE USE OR INABILITY TO
USE THE SERVICES (INCLUDING, WITHOUT LIMITATION, COSTS OF DELAY, LOSS OF DATA,
RECORDS OR INFORMATION, AND ANY FAILURE OF DELIVERY OF THE SERVICE), EVEN IF THE
OTHER PARTY HAS BEEN NOTIFIED OF THE LIKELIHOOD OF SUCH DAMAGES. EXCEPT FOR A
PARTY’S INDEMNITY OBLIGATIONS IN SECTION 15 OR 22 OF THIS AGREEMENT, EACH
PARTY’S CUMULATIVE MAXIMUM LIABILITY FOR DAMAGES ARISING OUT OF OR RELATED TO
THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL NOT EXCEED 12
MONTHS OF FEES PAYABLE UNDER THIS AGREEMENT. CUSTOMER ACKNOWLEDGES THAT
INSTRUCTURE IS NOT RESPONSIBLE FOR THIRD-PARTY SERVICES MADE AVAILABLE THROUGH
THE SERVICE.


11.Confidentiality. Each party acknowledges that the other party may disclose
its Confidential Information to the other in the performance of this Agreement.
Accordingly, each party shall: (a) keep the Confidential Information disclosed
by the other party confidential, (b) use Confidential Information only for
purposes of fulfilling its obligations hereunder, and (c) disclose such
Confidential Information only to the receiving party’s employees who have a need
to know and only for the purposes of fulfilling this Agreement. As used herein,
“Confidential Information” means information in the possession or under the
control of a party of a proprietary nature relating to the technical, marketing,
product and/or business affairs or proprietary and trade secret information of
that party in oral, graphic, written, electronic or machine readable form.
Confidential Information shall not include information that: (a) the receiving
party possesses prior to acquiring it from the other, (b) becomes available to
the public or trade through no violation by the receiving party of this
paragraph, (c) is given to the receiving party by a third party not under a
confidentiality obligation to the disclosing party, (d) is developed by the
receiving party independently of and without reliance on confidential or
proprietary information provided by the disclosing party, or (e) the receiving
party is advised by counsel is required to be disclosed by law.


12.FERPA. Instructure’s use and maintenance of any personally identifiable
student information remains subject to the direct control of Customer.
Instructure is familiar with, and will comply with in all material respects, all
applicable laws and regulations pertaining to student educational records,
personally identifiable student information, and privacy, including without
limitation the Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g and
subsequent codes, and its implementing regulations at 34 C.F.R. Part 99. It
promptly, within 48 hours, will notify Customer of any use or disclosure of
personally identifiable student information inconsistent with this Agreement or
applicable laws and regulations, including but not limited to any inadvertent or
unauthorized use or disclosure of such information for any purpose other than
Instructure’s provision of the Service. It promptly, within 48 hours, will
notify Customer in the event it receives notice of any investigation, inquiry or
proceeding concerning privacy of student information received by it from
Customer or pertaining to any students of Customer (including students of
Ashford University or University of the Rockies).


13.Data Storage, Security, Disaster Recovery. Customer consents that Instructure
shall store Customer Content in the United States only. Instructure shall
maintain and enforce an information security program including safety and
physical and technical security policies and procedures that are at least equal
to applicable best industry practices. Instructure shall take all reasonable
measures to (a) secure and defend Instructure owned and operated locations,
equipment and systems and facilities in connection with against persons who may
seek, without authorization, to disrupt, damage, modify, access or otherwise use
Instructure systems or the information stored therein, and (b) prevent
unauthorized access to the Service. Instructure shall continuously monitor its
systems for potential areas where security could be breached. Instructure shall
promptly, within 48 hours, report to Customer any breach of security or
unauthorized access to Customer’s environments which Instructure detects or
becomes aware of, and use its best efforts to remedy such breach of security or
unauthorized access in a timely manner and deliver to Customer a root cause
assessment and future incident mitigation plan with regard to any breach of
security or unauthorized access affecting any Customer Content that sets out
details regarding Instructure’s investigation of such incident and results of
its findings. Further, upon any such security breach, Instructure will work with
Customer on any consumer announcement of such breach. Throughout the term,
Instructure shall maintain a disaster recovery plan and the capacity to execute
such plan as written. Upon request by Customer, which shall not be more
frequently than annually, Instructure shall provide Customer with a written
summary of Instructure’s most current disaster recovery plan.


14.SOC 2 Type II Report. Upon request from Customer and upon Customer’s
execution of a NDA, Instructure shall furnish Customer a SOC 2 Type II Report.
Instructure shall coordinate and perform, at Instructure’s sole cost and
expense, Agreed upon Procedures (AUP) with its external auditor/report writer.
Specific AUP's shall jointly be developed and mutually agreed upon prior to
11/15/2016. After development of agreed upon AUP's,








Page 2 of 6




--------------------------------------------------------------------------------





in the event the auditors identify a qualification, Instructure will bear all
expenses related to additional follow up or additional procedures required as a
result of the qualification. Any qualifications noted shall be addressed to the
satisfaction of Instructure’s auditors within not more than one (1) calendar
year, or Customer shall have the right but not the obligation to terminate this
Agreement by providing written notice to Instructure.


15.Indemnification. Instructure shall indemnify, defend and hold harmless
Customer and its affiliates, and each of its respective officers, directors,
employees, agents, successors and assigns from and against liability for any
third party claims to the extent based on: (i) Instructure’s violation of
applicable law; or (ii) Instructure’s failure to use reasonable security
precautions to protect Customer Content. Furthermore, if Customer or its
affiliates are obligated to respond to a third party subpoena or other
compulsory legal order or process described in this Section 15, Instructure
shall also reimburse Customer for costs as required by law.


16.Proprietary Rights. As between Customer and Instructure, the Instructure
Intellectual Property is, and shall at all times remain, the sole and exclusive
property of Instructure. Customer shall have no right to use, copy, distribute
or create derivative works of the Instructure Intellectual Property except as
expressly provided herein. Instructure shall have the right, in its sole
discretion, to modify the Instructure Intellectual Property. “Instructure
Intellectual Property” means the Service, and all improvements, changes,
enhancements and components thereof, and all other proprietary materials of
Instructure and/or its licensors that are delivered, provided or used by
Instructure in the course of performing the Services, as well as all other
intellectual property owned by Instructure and all copyrights, patents,
trademarks and trade names, trade secrets, specifications, methodologies,
documentation, algorithms, criteria, designs, report formats and know-how, as
well as and any underlying source code and object code related thereto.


17.Customer Owned Content. As between Instructure and Customer, any and all
information, data, results, plans, sketches, text, files, links, images, photos,
videos, audio files, notes or other materials uploaded by a User through the
Service remain the sole property of Customer (“Customer Content”). Instructure
may use the Customer Content to provide and improve the Services in accordance
with this Agreement or Customer’s instructions. Upon Customer request relating
to any internal or external audit, regulatory inquiry, or actual or threatened
litigation, Instructure will cooperate fully with and actively assist Customer
in gathering responsive Customer Content from the Service.


18.Feedback. Instructure may send surveys to Users (no more than once each year)
to solicit feedback regarding performance of the Service and suggestions for
improvements (such feedback will be stored in anonymous and aggregate form).
Customer, and each User (to the extent Customer has such right), hereby grants
Instructure an irrevocable, royalty-free perpetual license to use all feedback
and suggestions regarding the Service.


19.Term. The term (“Term”) of this Agreement shall begin on date identified as
the Effective Date on the Order Form and shall continue for the time period set
forth in the Order Form, unless terminated by the parties in accordance with
Section 16.


20.Termination. Either party may terminate this Agreement for the material
breach of any provision by the other party if such material breach remains
uncured for thirty (30) days after receipt of written notice of such breach from
the non-breaching party. Such termination right shall be in addition to any
other rights and remedies that may be available to the non-breaching party. In
the event the Agreement is terminated, all Order Forms are simultaneously
terminated. Upon expiration or termination of this Agreement: (a) Customer shall
immediately cease using the Services; and (b) for a period of 3 months following
expiration or termination, which may be extended for up to 3 additional months
upon written notice to Instructure, Customer may export the Customer Content
through the API or by using the export feature within the Service.


21.Suspension of Service. Instructure may, upon thirty (30) days’ prior written
notice to Customer suspend the Service and remove applicable Customer Content if
Customer and/or its Users have violated a law or the terms of this Agreement,
except where imminent and irreparable harm will occur if such access is not
immediately suspended in which event Instructure may try to contact Customer in
advance, but it is not required to do so.


22.Infringement. If a third party claims the Service infringes that party's
patent, copyright or other proprietary right, Instructure will indemnify, defend
and hold harmless Customer against that claim at Instructure’s expense and pay
all costs, damages, and attorney's fees, that a court finally awards or that are
included in a settlement approved by Instructure, provided that Customer: (a)
promptly notifies Instructure in writing of the claim; and (b) allows
Instructure to control, and cooperates with Instructure in, the defense and any
related settlement. If such a claim is made, Instructure may continue to enable
Customer to use the Service or to modify it such that it becomes non-infringing.
If Instructure determines that these alternatives are not reasonably available,
Instructure may terminate the Service without any liability to Customer upon
notice to Customer and with the return of any prepaid and unused fees. The
infringement indemnity obligations in this Section 18 do not apply to the extent
the infringement claim arises from (a) any technology not provided by
Instructure or otherwise identified by Instructure in writing as interoperable,
(b) use of the Service other than in accordance with this agreement and the
applicable Services documentation, (c) the Customer Content, and/or (d)
modification or alteration to the Services by anyone other than Instructure. If
a third party claims that any part of the Customer Content infringes or violates
a patent, trademark, trade secret, copyright or other intellectual property
right, or there are third- party claims arising out of Customer’s breach of this
Agreement, Customer will defend Instructure against that claim at Customer’s
expense and pay all costs, damages, and attorney's fees, that a court finally
awards or that are included in a settlement approved by Customer, provided that
Instructure: (a) promptly notifies Customer in writing of the claim; and (b)
allows Customer to control, and cooperates with Customer in, the defense and any
related settlement.


23.General. Any notice by a party under this Agreement shall be in writing and
either personally delivered, delivered by facsimile or sent via reputable
overnight courier (such as Federal Express) or certified mail, postage prepaid
and return receipt requested, addressed to the other party at the address
specified in the Order Form or such other address of which either party may from
time to time notify the other in accordance with this Section 19. A copy of all
notices to Instructure shall be sent to: Instructure, Inc., 6330 South 3000
East, Ste. 700 Salt Lake City, UT 84121, Attention: General Counsel. A copy of
all notices to Customer shall be sent to: Bridgepoint Education, Inc., 13500
Evening Creek Drive North, Suite 600, San Diego, CA 92128, Attention: General
Counsel. For purposes of service messages and notices about the Service,
Instructure may place a banner notice or send an email to an email address
associated with an account. It is the User’s responsibility to ensure that a
current email address is associated with their account. All notices shall be in
English and shall be deemed effective upon receipt. If Instructure is unable to
perform its obligations under this Agreement due to circumstances beyond its
reasonable control, including, but not limited to, acts of God, earthquakes,
hacker attacks, actions or decrees of governmental bodies, changes in applicable
laws, or communication or power failures, such obligations will be suspended so
long as those circumstances persist. This Agreement shall be interpreted,
governed and construed by the laws of the State of Delaware without regard to
the actual












Page 3 of 6




--------------------------------------------------------------------------------





state or country of incorporation or residence of Customer. Instructure is
acting in performance of this Agreement as an independent contractor to
Customer. If any term of this agreement is invalid or unenforceable, the other
terms remain in effect and the invalid or unenforceable provision will be deemed
modified so that it is valid and enforceable to the maximum extent permitted by
law. Amendments to this Agreement must be made in writing and signed by both
parties unless otherwise specified in the Agreement. This Agreement constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement, and any prior representations, statements, and agreements
relating thereto are superseded by the terms of this Agreement. Instructure
rejects additional or conflicting terms of any Customer form-purchasing
document. Customer shall not assign this Agreement, in whole or in part, to any
entity without Instructure’s prior written consent. Any attempt to assign this
Agreement, in whole or part, in contravention of this Section, shall be void.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their successors and permitted assigns. Any failure by either
party to enforce the other party's strict performance of any provision of this
Agreement will not constitute a waiver of its right to subsequently enforce such
provision or any other provision of this Agreement. Customer agrees to allow
Instructure to use its name, logo and non-competitive use details in both text
and pictures in its various marketing communications and materials, in
accordance with Customer’s trademark guidelines and policies. Any terms that by
their nature survive termination or expiration of this agreement, will survive
(including, but not limited to, Sections 10, 16, 19, 20 and 23).


























































































































Page 4 of 6




--------------------------------------------------------------------------------





Exhibit A - Customer’s Supplier Security Evaluation


















































































Page 5 of 6




--------------------------------------------------------------------------------





Exhibit B - Instructure’s Response


















































































Page 6 of 6




--------------------------------------------------------------------------------





Exhibit C - Service Level standards for Tier 1 support




Metric
Tier 1
First-contact resolution
>[***]%
Abandon rate: calls
<[***]%
Abandon rate: chats
<[***]%
Speed to answer: calls
>[***]% within 60 seconds
Speed to answer: chats
>[***]% within 120 seconds
Time to first response: web form and email tickets
>[***]% within 60 minutes
Who can contact Canvas Support?
All users























































































Page 7 of 6
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.


